Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 3/2/2021.

As filed, claims 1-3, 6, and 7 are pending; and claims 4 and 5 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 3/2/2021, with respect to claims 1-4, 6, and 7, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) new matter rejection of claims 1-4, 6 and 7 is withdrawn per remarks and cancellation of claim 4.

The § 103(a) rejection of claims 1, 2, 4, and 6 by Edwart is withdrawn per further consideration by the Examiner and cancellation of claim 4.

The nonstatutory obviousness-type double patenting (ODP) rejection of claims 1, 2, 4, and 6 by conflicting U.S. Patent No. 9,975,975 is withdrawn per further consideration by the Examiner and cancellation of claim 4.

The claim objection of claim 4 is withdrawn per cancellation of the claim. 

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Larry D. Willaims Jr. on 3/24/2021.
The application has been amended as follows: 

In claim 7, amend the following: 
Before “are optionally covalently linked”;
After “any two RX”; and
Delete “or all three Rx”.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

The prior art, which is the Edwart publication used in the final rejection, is removed because it failed to teach or suggest instant variable X after further consideration by the Examiner.  Without Edwart, the instant catalyst system is free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 6, and 7 are allowed.
Claims 4 and 5 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626